Citation Nr: 1757205	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  00-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 1996 for the grant of service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to an effective date earlier than March 5, 2012 for the grant of service connection for right upper extremity radiculopathy (dominant).

3.  Entitlement to an effective date earlier than March 5, 2012 for the grant of service connection for left upper extremity radiculopathy (non-dominant).

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right upper extremity radiculopathy (dominant).

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left upper extremity radiculopathy (non-dominant).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran's original appeal sought service connection for a cervical spine disability, which was granted by the Board in a June 2013 decision.  The July 2013 rating decision effectuated that decision and assigned a 10 percent disability rating for the Veteran's now service-connected degenerative disc disease of the cervical spine effective September 19, 1996.  Thereafter the Veteran's disagreed with the disability rating and effective date assigned.  In a February 2015 rating decision, the RO awarded service connection for radiculopathy of the bilateral upper extremities and assigned a 10 percent disability rating for each upper extremity effective March 5, 2012, which was a partial grant of the benefits sought by the Veteran in his Notice of Disagreement.  Thereafter, the Veteran disagreed with the disability ratings and effective dates assigned for these newly service-connected disabilities as well.  All appeals have been perfected and certified to the Board.  In September 2016, the Board remanded the Veteran's claims for additional development, to wit, private physicians' treatment records.  All efforts were made to obtain the records identified by the Veteran on remand.  The Board finds that substantial compliance with the prior remand has been accomplished.  Neither the Veteran nor his representative has argued that compliance has not been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Issues 4 through 6 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's January 12, 1987 application for service connection for a "back injury-lumbar & cervical vertibrae" included a claim for a service connection a cervical spine disorder that the RO failed to appropriately adjudicate in the April 1987 rating decision.  

2.  The first evidence demonstrating the Veteran has right upper extremity radiculopathy is an April 1987 VA examination that also first demonstrated he has a current cervical spine disability.

3.  The first evidence demonstrating the Veteran has left upper extremity radiculopathy is a private physician's treatment note dated April 7, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 12, 1987, but no earlier, for service connection for degenerative disc disease of the cervical spine are met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160 (2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date of January 12, 1987, but no earlier, for service connection for right upper extremity radiculopathy are met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160 (2014); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date of April 7, 1995, but no earlier, for service connection for left upper extremity radiculopathy are met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160 (2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (West 2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  At the relevant time, a claim was defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

[The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the claims discussed herein were received by VA prior to that date, the former regulations apply and are cited above.]

Earlier Effective Date for Grant of Service Connection for Degenerative Disc Disease for Cervical Spine 

After reviewing the claims file, the Board finds that the Veteran filed a claim for service connection for his neck disability earlier than September 9, 1996.  On January 12, 1987, the Veteran filed his initial application for service connection by filing both a VA Form 21-526 and VA Form 21-4138, Statement in Support of Claim.  On the VA Form 21-526, the Veteran listed under "NATURE AND HISTORY OF DISABILITIES" multiple conditions including "back injury - lumbar & cervical vertibrae [sic]."  On the VA Form 21-4138, the Veteran stated that he was involved in a motor vehicle accident in March 1983 and "suffered a fractured right iliac crest (hip) and sustained damage to my lumbar & cervical vertebrae."  He reported that he still suffered back pain.  In March 1987, the Veteran underwent VA examination related to his claims.  Although the medical history section only mentions damage to the lumbar vertebra, under the physical examination of the musculoskeletal system, the examiner noted the Veteran has "generalized aching in neck - nonreferral to arms, has occasional numbness in small finger right hand."  The cervical spine on examination was noted to be nontender and have range of motion of 65 degrees of forward flexion, 45 degrees of backward extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  The examiner's assessment was that the Veteran had a cervical strain.  (The Board notes that the examiner also examined the Veteran's lumbosacral spine and assessed him to have a lumbosacral strain.)  

Despite the Veteran's references to an injury to his cervical spine in service in his claim and the VA examiner's findings of a current cervical spine disability, the Board finds that the RO only addressed the issue of service connection for lumbosacral strain in an April 1987 rating decision.  Although stating that it was evaluating "back injury residuals," a review of the discussion reveals the RO only considered whether the Veteran had treatment for his "back," or lumbosacral spine, in service in conjunction with his claim, versus his "neck," or cervical spine, of which no discussion was given despite there being treatment records showing complaints of neck pain at the time of the motor vehicle accident in April 1982, which was the basis of the Veteran's claim for service connection.  Thus, the lack of discussion of the neck given the Veteran's reports and the VA examiner's findings leads the Board's to conclude that it does not appear that the cervical spine disability was adjudicated in this rating decision.

Based upon the Veteran's statements and the VA examiner's findings, and reading his submissions in the light most favorable to him, a claim for service connection for a cervical spine disorder was raised as part of the Veteran's claim for "back injury - lumbar & cervical vertibrae."  See Criswell v. Nicholson, 20 Vet. App. 501, 503-504 (2006).  Clearly, the lumbosacral strain and cervical strain diagnosed by the VA examiner are distinct disorders with differing symptoms.  However, the Veteran, as a lay person in setting forth his claim, could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to a mere lumbosacral spine disorder versus cervical spine disorder and the evidence developed by the RO in support of the claim for benefits for a back injury clearly produced evidence of a cervical spine disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Furthermore, the Veteran qualified his claim of "back injury" by identifying injury to the lumbar and cervical vertebrae.  The use of the term "cervical" raises the question of a neck disorder despite the Veteran's use of the term "back injury" to describe his claim.  Accordingly, the RO in the April 1987 rating decision failed to properly adjudicate the Veteran's claim as one that included a cervical spine disorder.    

Consequently, the Board finds that an earlier effective date of January 12, 1987, but no earlier, is warranted for the grant of service connection for degenerative disc disease of the cervical spine, and to that extent, the Veteran's appeal is granted.

Earlier Effective Date for Grant of Service Connection for Right Upper Extremity Radiculopathy

After considering the evidence of record, the Board finds that the April 1987 VA examination is the earliest evidence of record demonstrating that the Veteran had complaints of neurological manifestations of right upper extremity radiculopathy.  At this examination, he complained of occasional numbness in the small finger of his right hand.  Subsequently, the Veteran was diagnosed to have radiculopathy of the C5-C6 nerve root involving the right upper extremity due to similar symptoms.  See February 2015 VA examination report.  

Based upon this evidence, the Board finds that the April 1987 report is consistent with the later findings of right upper extremity radiculopathy and, therefore, the effective date for the grant of service connection for right upper extremity radiculopathy should be January 12, 1987, the date the Veteran filed his claim for service connection for a cervical spine disorder because this is an aspect of that disability and, therefore, is a part of that claim.  In addition, since the April 1987 VA examination is the first evidence of a current cervical spine disability, the Board finds it to take the effective date of service connection for the right upper extremity radiculopathy back to the date of claim rather than set it as the date of the examination (i.e., the date it was factually ascertainable).  

Consequently, the Board finds that the preponderance of the evidence warrants an effective date of January 12, 1987, but no earlier, for the grant of service connection for right upper extremity radiculopathy, and the Veteran's appeal is granted to that extent.


Earlier Effective Date for Grant of Service Connection for Left Upper Extremity Radiculopathy

The Board finds that the earliest evidence of left upper extremity radiculopathy is an April 7, 1995 private physician's treatment note from when the Veteran sought treatment for complaints of left neck, shoulder and arm symptoms for 10 days relating that he awoke one morning with some left shoulder discomfort and subsequently noted left neck discomfort as well as numbness in the lower arm and hand on the radial aspect.  After conservative treatment with an anti-inflammatory failed to resolve his symptoms, he was evaluated by a neurosurgeon in May 1995 and was diagnosed to have Double Crush Syndrome as a result of a primary left C6 radiculopathy and minimal left carpal tunnel syndrome.  Subsequently, the Veteran was diagnosed to have radiculopathy of the C5-C5 nerve root involving the left upper extremity.  See February 2015 VA examination.

Based upon the above findings, the Board finds that the preponderance of the evidence is in favor of granting an effective date of April 7, 1995 for service connection for the left upper extremity radiculopathy as this is the first date it was factually ascertainable that he had such a disability.  The Board acknowledges that, in remanding the Veteran's increased rating claims for his service-connected cervical spine and right upper extremity disabilities for which earlier effective date of January 12, 1987 was awarded in this decision could result in obtaining medical evidence prior to April 7, 1995.  However, the Board does not believe that there is a likelihood that this will result in obtaining evidence relating to his left upper extremity radiculopathy because the record shows that the Veteran has consistently reported that the onset of his radiculopathy was in the 1990s, specifically 1996.  Thus, the Board does not find that there is any prejudice to the Veteran in rendering a decision on this issue at this time.  See e.g., Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (finding that the Board prematurely declined extraschedular consideration where it remanded for additional development for evidence relating to the appellant's employment and medical records sufficient to enable it to adjudicate a claim for a total disability rating due to individual unemployability).  

Consequently, the Board finds an earlier effective date of April 7, 1995, but no earlier, is warranted, and the Veteran's appeal is granted to that extent.


ORDER

Entitlement to an effective date of January 12, 1987 for the grant of service connection for degenerative disc disease of the cervical spine is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an effective date of January 12, 1987 for the grant of service connection for right upper extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an effective date of April 7, 1995 for the grant of service connection for left upper extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand of the Veteran's remaining claims for increased initial disability ratings for his service-connected degenerative disc disease of the cervical spine and radiculopathy of the bilateral upper extremities is warranted for the Veteran to consider in the first instance the appropriate ratings to be assigned from the new effective dates assigned in the decision above.  

In establishing the appropriate disability ratings for the Veteran's orthopedic and neurologic manifestations, the Board notes that VA twice revised the criteria for diagnosing and evaluating diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a.  The first revision, effective September 23, 2002, amended the criteria for diagnosing and evaluating intervertebral disc syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, effective September 26, 2003, changed the diagnostic codes for spine disorders to 5235 through 5243.  In addition, spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

The Veteran's attorney has argued that the Veteran's cervical spine disability, with neurological manifestations, should be evaluated as 60 percent disabling under the old rating criteria in Diagnostic Code 5293 for pronounced intervertebral disc syndrome for the entire appeal period.  The Board acknowledges that, if the old rating criteria are more favorable to the Veteran than the new criteria, than the old rating criteria should continue to be applied to evaluate his service-connected disability or disabilities.  See VAOPGCPREC 3-00. 

Under the old rating criteria, it appears the Veteran's orthopedic manifestations could be evaluated under Diagnostic Code 5290 for limitation of motion of the cervical spine and his neurologic manifestations would be evaluated separately under the appropriate Diagnostic Code(s).  It would also appear to be appropriate to consider evaluating both orthopedic and neurologic manifestations under Diagnostic Code 5293, which evaluated intervertebral disc syndrome.

Under the current rating criteria, the Board acknowledges that both the March 2012 and February 2015 VA examinations indicate the Veteran has intervertebral disc syndrome of the cervical spine.  However, they also both indicate the Veteran did not have any incapacitating episodes within the prior 12 months as a result of it.  Consequently, the Board finds that evaluation of the Veteran's intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted and need not be further considered unless new evidence is brought to the RO's attention on remand.

Rather, under the current rating criteria, as of September 2003, the separate orthopedic and neurologic manifestations should be evaluated separately.  The Board notes that currently the Veteran's cervical spine degenerative disc disease is rated a separate 10 percent for the orthopedic manifestations under the General Formula for Rating Spine Injuries and Diseases under Diagnostic Code 5242, which evaluates degenerative arthritis of the spine.  The Board acknowledges the Veteran's March 2015 correspondence in which he questions why there is now rating for degenerative arthritis of the spine (5242) and no rating for spinal stenosis (5238).  The Board notes that the rating code sheet issued in February 2015 just before the Veteran's correspondence shows the Veteran's degenerative disc disease of the cervical spine was rated under Diagnostic Code 5293 (old criteria), which, as mentioned above, evaluated intervertebral disc syndrome, from September 19, 1996 to March 5, 2012 (when the RO awarded service connection for radiculopathy of the bilateral upper extremities), and then the RO changed the Diagnostic Code to 5242 effective March 5, 2012, although the rating continued to be 10 percent.  Thus, even though his disability is characterized as degenerative disc disease, it is being evaluated as degenerative arthritis of the spine.  However, the Board notes that the actual Diagnostic Code that his cervical spine disability is being evaluated under is not really of significance because, under the current rating criteria, all spine injuries and diseases are evaluated using the General Formula.  Thus, the Veteran is only given one rating for all of his cervical spine disabilities for which he is diagnosed, which in this case appears to be degenerative disc disease and degenerative arthritis (which his cervical stenosis is an aspect of because it is a result of the other two disorders).  To provide a separate disability rating for all of the disorders would result in impermissible pyramiding because it is impossible to separate the symptoms of each disorder.  38 C.F.R. § 4.14 (2017).  Hence the reason why the orthopedic manifestations of the Veteran's cervical spine disability are only rated under one Diagnostic Code.  

However, the Veteran also questioned in his March 2015 correspondence why his neurologic manifestations has only been evaluated as 10 percent for the upper radicular group when the regulation states that a mild or moderate should result in a rating of 20, or at most 30, percent.  He has also asked why there is no rating for the median radicular group when there is a clear diagnosis of injury to C6-C7, which is the involved cervical area associated with this nerve group.  He contends this also should be rated at the same level as the upper radicular group.

The Board notes that the Veteran's radiculopathy of the bilateral upper extremities has been evaluated as 10 percent under Diagnostic Code 8515 which evaluates paralysis of the median nerve.  It appears this evaluation was based upon the March 2012 VA examination that was also the basis of the effective date that was initially assigned for the grant of service connection for the bilateral radiculopathy.  However, in February 2015, just before the rating decision was issued, the Veteran was afforded another VA examination as a result of which the VA examiner stated the Veteran had mild bilateral radiculopathy involving the C5-C6 nerve root, which is the upper radicular group.  Diagnostic Code 8510 evaluates the upper radicular group and provides a 20 percent disability rating for mild incomplete paralysis for both the major and minor extremities.  

Furthermore, in July 2012, the Veteran had submitted the June 2012 report of an Independent Medical Examination (IME) in which the opining physician stated that the Veteran had moderate loss of the major nerve function of both the median nerve innervating the thumb via the C6 nerve root and the ulnar nerve innervating the palm and fifth finger via the C7/8 nerve roots to both the left and right hands.  

The Board notes that whether the evidence demonstrates he has a middle radicular group radiculopathy is not as clear as he argues.  Simply because he spinal disease at the C6-C7 level is not a reason to believe that he has radiculopathy at that middle radicular nerve root.  The IME's opinion states he does; however, it is unclear upon what evidence such opinion is based since the IME did not base it upon a physical examination of the Veteran and the medical evidence to that point only specifically identified a C6 left radiculopathy.  Although he set forth the evidence upon which he relied, the IME did not provide a specific rationale for this opinion.  Furthermore, medical treatment records subsequent to 2012 failed to demonstrate any active radiculopathy but show the Veteran was treated for bilateral shoulder arthritis and rotator cuff pathology with surgical intervention in 2013 and 2014.  Given the Veteran's complaints of shoulder pain especially on the right, in the IME report, it is difficult to know whether that is related to his cervical spine disability or the shoulder arthritis and rotator cuff pathology for which he underwent surgery in May 2013.

Given that none of these questions were addressed by the RO previously, the Board finds that remand is warranted for it to consider these concerns in rating the Veteran's cervical spine degenerative disc disease and related bilateral upper extremity radiculopathy prior to the Board rendering a final adjudication on these issues.

Accordingly, this case is REMANDED for the following:

1. Contact the Veteran and advise him that he can submit additional information and evidence in support of establishing what the appropriate disability ratings should be for his service-connected cervical spine degenerative disc disease and bilateral upper extremity radiculopathy from the newly established effective dates, to include submitting any release form for private physicians who treated him at any time, including since January 1987, and whose treatment records he would like VA to obtain.

2. Please obtain any outstanding, relevant VA treatment records dated since January 1987.

3. Please obtain an examination with a medical opinion which addresses the following questions:

a. Please identify, with specificity, the nerves (i.e., ulnar, median, upper radicular, middle radicular, etc.) impacted by cervical spine degenerative disc disease as to each upper extremity.  
b. Please provide a retrospective medical opinion as to the nature and severity of the Veteran's cervical spine degenerative disc disease (since January 1987); right upper extremity radiculopathy (since January 1987); and left upper extremity radiculopathy (since April 1995).
c. The examiner should test the range of motion of the Veteran's cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is also requested to provide retrospective (since 1987) ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to do so, the examiner must indicate why.
d. The examiner should consider any reports of flare-ups and portray any related functional loss in terms of additional range of motion loss. If the examiner is unable to do so, the examiner must indicate why.

4. Thereafter, readjudicate the Veteran's claims with consideration of the old and new rating criteria and separate ratings for orthopedic and neurologic manifestations, where appropriate.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


